       Case 2:21-cv-02183-JWB-TJJ Document 47 Filed 09/03/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS



JOAN E. FARR,                                    )
                                                 )
        Plaintiff                                )
                                                 )
        v.                                       )       Case No. 21-cv-2183-JWB-TJJ
                                                 )
UNITED STATES GOVERNMENT,                        )
et al.,                                          )
                                                 )
        Defendants.                              )

                                                ORDER


        This case is in its early stages; the Rule 26 parties planning process has not even

commenced. Yet, the rate and quantity of filings is quickly spiraling out of control. The Court

has now set a response date for Christine Curry to answer the Amended Complaint (October 18,

2021) and has set a Status Conference for September 16, 2021. Briefing continues on several

pending motions. The Court has not yet set discovery deadlines or other case management

guidelines and deadlines. The flurry of filings in the case prior to the parties planning process

and initial setting of deadlines in the case is inefficient to say the least.

        In the interest of upholding the mandates of Rule 1, the Court determines that a limited

stay of activity in this action is warranted—until the Court conducts the Status Conference in less

than two weeks. The Court strongly discourages the filing of additional motions before the Status

Conference and hereby stays all briefing in the case, with limited exceptions. Discovery and Rule

26 obligations will also be stayed until after the Court conducts the Status Conference on

September 16. The parties may, however, file the following response and reply briefs relating to

the referenced pending motions:
       Case 2:21-cv-02183-JWB-TJJ Document 47 Filed 09/03/21 Page 2 of 2




      Reply brief to the motion for sanctions (ECF No. 35);

      Response and reply brief to the motion to strike (ECF No. 33); and

      Response and reply brief to the motion to dismiss (ECF No. 27).

       This will avoid delay in preparing these motions for decision, as well as give the parties

time to refocus on the key issues for resolution in this case instead of engaging in filings that

detract from the Court’s ability to resolve matters in a just and expeditious manner.

       IT IS SO ORDERED.

       Dated September 3, 2021, at Kansas City, Kansas.




                                                                       Teresa J. James
                                                                       U. S. Magistrate Judge




                                                  2
